UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2015 to June 30, 2016 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VII By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateJuly 28, 2016 Pioneer Emerging Markets Local Currency Debt Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Global High Yield Fund ALPHA NATURAL RESOURCES, INC. Ticker:ANRZQSecurity ID:02076XAB8 Meeting Date: JUN 29, 2016Meeting Type: Written Consent Record Date:MAY 23, 2016 #ProposalMgt RecVote CastSponsor 1The Plan - Class 6c: Non-second LienNoneForManagement Category 2 General Unsecured Claims DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker:HOMEX *Security ID:P35054132 Meeting Date: APR 29, 2016Meeting Type: Annual Record Date:APR 18, 2016 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForAgainstManagement Statutory Reports 2Approve Allocation of IncomeForForManagement 3Present Report on Share RepurchaseForForManagement Reserve 4Approve Report of Audit Committee andForAgainstManagement Corporate Practices and Compensation Committee 5Elect Directors, Chairman and BoardForForManagement Secretary; Approve Their Remuneration 6Elect Chairmen and Members of AuditForForManagement Committee and Corporate Practices and Compensation Committee 7Approve Cancellation of 24 Shares,ForForManagement Remaining of Reverse Stock Split Approved by AGM on June 29, 2015 8Authorize Board to Ratify and ExecuteForForManagement Approved Resolutions FORD MOTOR COMPANY Ticker:FSecurity ID:345370860 Meeting Date: MAY 12, 2016Meeting Type: Annual Record Date:MAR 16, 2016 #ProposalMgt RecVote CastSponsor 1.1Elect Director Stephen G. ButlerForForManagement 1.2Elect Director Kimberly A. CasianoForForManagement 1.3Elect Director Anthony F. Earley, Jr.ForForManagement 1.4Elect Director Mark FieldsForForManagement 1.5Elect Director Edsel B. Ford, IIForForManagement 1.6Elect Director William Clay Ford, Jr.ForForManagement 1.7Elect Director James H. Hance, Jr.ForForManagement 1.8Elect Director William W. Helman, IVForForManagement 1.9Elect Director Jon M. Huntsman, Jr.ForForManagement 1.10Elect Director William E. KennardForForManagement 1.11Elect Director John C. LechleiterForForManagement 1.12Elect Director Ellen R. MarramForForManagement 1.13Elect Director Gerald L. ShaheenForForManagement 1.14Elect Director John L. ThorntonForForManagement 2Ratify PricewaterhouseCoopers LLP asForForManagement Auditors 3Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 4Amend Tax Benefits Preservation PlanForForManagement 5Approve Recapitalization Plan for allAgainstForShareholder Stock to Have One-vote per Share 6Reduce Ownership Threshold forAgainstForShareholder Shareholders to Call Special Meeting JAMES RIVER COAL COMPANY Ticker:JRCCQSecurity ID:470355AG3 Meeting Date: MAR 03, 2016Meeting Type: Written Consent Record Date:JAN 29, 2016 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement 2Opt Out To The Release ProvisionsNoneForManagement LDK SOLAR CO., LTD. Ticker:LDKYQSecurity ID:50183L107 Meeting Date: JUL 09, 2015Meeting Type: Annual Record Date:JUN 09, 2015 #ProposalMgt RecVote CastSponsor 1Approve the 2014 Annual ReportForForManagement 2Elect Director Xingxue TongForAgainstManagement 3Elect Director Shi-an WuForForManagement 4Ratify KPMG as AuditorsForForManagement MARIE BRIZARD WINE AND SPIRITS Ticker:MBWSSecurity ID:F6033R102 Meeting Date: JUN 21, 2016Meeting Type: Annual/Special Record Date:JUN 16, 2016 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForForManagement Statutory Reports 2Approve Consolidated FinancialForForManagement Statements and Statutory Reports 3Approve Allocation of Income andForForManagement Absence of Dividends 4Approve Auditors' Special Report onForForManagement Related-Party Transactions 5Approve Remuneration of Directors inForForManagement the Aggregate Amount of EUR 600,000 6Advisory Vote on Compensation ofForAgainstManagement Jean-Noel Reynaud, CEO 7Ratify Appointment of Hachem BelghitiForForManagement as Director 8Elect Edith Cayard as DirectorForForManagement 9Authorize Repurchase of Up to 10ForAgainstManagement Percent of Issued Share Capital 10Authorize Decrease in Share CapitalForForManagement via Cancellation of Repurchased Shares 11Authorize Issuance of Equity orForAgainstManagement Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Million 12Authorize Issuance of Equity orForAgainstManagement Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Million 13Authorize Capital Increase of Up toForAgainstManagement EUR 15 Million for Future Exchange Offers 14Authorize Capital Increase of up to 10ForAgainstManagement Percent of Issued Capital for Contributions in Kind 15Authorize Board to Set Issue Price forForAgainstManagement 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 16Approve Issuance of Equity orForAgainstManagement Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to 20 Percent of Issued Capital 17Authorize Capitalization of ReservesForAgainstManagement of Up to EUR 15 Million for Bonus Issue or Increase in Par Value 18Authorize Board to Increase Capital inForAgainstManagement the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 19Authorize Capital Issuances for Use inForAgainstManagement Employee Stock Purchase Plans 20Subject to Approval of Item 21,ForAgainstManagement Authorize New Class of Preferred Stock and Amend Bylaws Accordingly 21Subject to Approval of Item 20,ForForManagement Authorize up to 10 Percent of Issued Capital Resulting from the Conversion of Preference Shares Reserved for Employees and Corporate Officers 22Authorize up to 1 Percent of IssuedForForManagement Capital for Use in Restricted Stock Plans Reserved for French Employees 23Authorize Filing of RequiredForForManagement Documents/Other Formalities SWIFT ENERGY COMPANY Ticker:SFYWQSecurity ID:870738AG6 Meeting Date: MAR 23, 2016Meeting Type: Written Consent Record Date:FEB 19, 2016 #ProposalMgt RecVote CastSponsor 1The PlanForForManagement 2Opt Out of Voluntary ReleasesNoneAbstainManagement Pioneer Global Multi Sector Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT
